This case is one of the companion cases. The appellee has filed no brief in this case, but presented oral argument and relied on the same contentions made by the appellee in the Forwarding Company Case,57 S.W.2d 290.
There was the additional allegation that this particular carrier served a territory some points in which there were no common carriers, and that other points may be reached by other common carriers only after having been transferred several times. These are matters which address themselves to the discretion of the commission in the administration of the Motor Transportation Act (see Vernon's Ann.Civ.St. art. 911b), and since there are no specific facts alleged showing any unreasonable or unjust denial of transportation to any portion of the territory, the courts cannot interfere with the order of the Railroad Commission.
The temporary injunction granted by the trial court will be dissolved.
  Injunction dissolved. *Page 294